Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-17 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for flowing the fluid through the first filter (106) to the bypass line 206 or to the second filter (RO), does not reasonably provide enablement for “the third state of the bypass valve feeds the fluid back into the first filter using a feedback line directly connected between the first filter and the bypass valve to recirculate the fluid through the first filter.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims recite that the third state of the bypass valve recirculates the fluid back through the first filter, which is impossible as designed. The term “recirculate” means there is a continuous flow of fluid in the loop defined by the first filter 106, line 108, particle sensor 218, valve 204, line 220, back to first filter 106. The feed inlet line being 102 in fig. 2B, there is no driving force to make the fluid recirculate as intended in the loop through filter 106, line 108, sensor 218, valve 204 and line 220 back to filter 

    PNG
    media_image1.png
    854
    891
    media_image1.png
    Greyscale

Therefore, it requires undue experimentation or redesign of the system to make it work as intended in the claims.
In the affidavit of 7/30/21, applicant recited Pascal’s Law as:  “("Pascal's law states that when there is an increase in pressure at any point in a confined fluid, there is an equal increase at every other point in the container.")” As is seen in the highlighting in Fig. 2B, the recirculating loop is a closed loop wherein the fluid is confined with only one point of entry at inlet line 102. According to Pascal’s law, pressure of water in line 102 will equalize to the entire loop (a confined space), which will stop any flow. Thus there will be no recirculation, but only stoppage of flow when the valve is in the third position.  
New Matter:
Claims 11-17 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The second filter being “slower” than the first filter appears new matter because no disclosure could be found to support this.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-17 and 20-22 are alternately rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
As shown in the 112(a) rejection, the third state of the valve does not appear to be capable of recirculating the fluid. The feed inlet line being 102 in fig. 2B, there is no 
The term “the second filter slower to filter the fluid than the first filter” is indefinite because it is unclear how it is defined or what it is intended for. When first and second filters are connected in the first state, the flow rate through both first and second filter will be the same (If second filter is an RO filter, even then the total flow through it is going to be the same by material and flow balance). In the other two states of the bypass valve, the term “slow” would have no significance; there is no flow through the second filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-17 and 20-22 are rejected under 35 U.S.C. 103 as obvious over Wolf (US 2010/0292844) in view of Wen (US 5,199,458). 
Figure 2 of Wolf, copied herein with annotations, and the abstract, are self-explanatory. Fig. 2 shows the flow diagram with the various flow arrangements, whereas figures 4A-E show the details. Figures 7 A and B show the program logic of operation, which at fig. 7B show that RO is used on need basis, as are for the other unit operations. As to claim 14 and related claims, by fig. 7B and the bypass/return valves 
Independent claims recites a three-way valve that, based on the reservoir fluid level or another parameter, will divert water through the second (RO) filter, or recycle water through first (particulate) filter, or bypass the RO filter to fill the reservoir. The only difference in Wolf compared to the claimed invention is the use of the three-way valve.[emphasis]


    PNG
    media_image2.png
    754
    1173
    media_image2.png
    Greyscale

In fig. 4A, primary feed pump 136 pumps the water through line A3 to fig. 4B. The recycle line is A3. In fig. 4B, Line A2 feeds the mixed media filters (141a-c) and then the 
Fig. 4B, copied herein, shows several particle/turbidity sensors that assist in recirculation:

    PNG
    media_image3.png
    641
    1304
    media_image3.png
    Greyscale

Regarding claims 12, 15 and 22, Wolf teaches bypassing the RO membrane to fill the reservoir (70 or 170, fig. 4E) based on its level, when the TDS in the incoming water is also good, and the RO is not required (see figures 4C - 4E, and [0082] in conjunction with [0062]).  Also quickly filling the reservoir based on high demand, by bypassing RO, would have been obvious to one of ordinary skill; such an operation is possible in the Wolf apparatus and process. Treated water reservoir 70 (or 170) has level control (250).  The level control controls the water production based demand and 
Wolf teaching differs from the claims in having a single three-way valve in place of valves 48 and 49.  For the bypass valve, applicant discloses a solenoid valve, which is commonly available in the market. Replacing the two-valve system with a single valve would be convenient and to reduce the number of parts, and thus is not a patentable limitation, unless otherwise shown.  See MPEP 2144.04.
Wen (US 5,199,458) teaches multi-way solenoid valves, which is designed for improving flow conditions, reducing the number of valves, isolate and change flows with one valve, simplify pipeline arrangements, ease of automation and reduced cost (see Summary of Invention). Therefore, it would have been obvious to one of ordinary skill to use such a solenoid multi-way valve in Wolf in place of the two three-way valves 48 and 49.
Newly added limitation, “the second filter slower to filter the fluid than the first filter”: the second filter in Wolf is an RO membrane, as in applicant’s disclosure; the first filter can be several, like particulate filer or activated carbon filter. The RO filter inherently would be slower than the other filters, just as in applicant’s disclosure. Applicant has no particular definition of what is meant by “slower”, but when the fluid 

Response to Arguments
Arguments are not persuasive as shown in the rejection. Most of the arguments have already been addressed in the prior actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777